DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites “a dimension of the sealing surface transversely to the transverse axis is greater than a predefined admissible offset of the door transversely to the transverse axis with reference to a reference object”. This limitation is awkwardly worded and renders the claim indefinite, as it is unclear what is intended to be claimed (i.e.  Examiner notes that meets and bounds of “a predefined admissible offset of the door” and “with reference to a reference object” are vague and entirely unclear. What is “a predefined admissible offset of the door”? What is being claimed by “with reference to a reference object”? What is “a reference object”?). Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-13 are rejected under 35 U.S.C. 102a1 as being anticipated by DE102010046632.
Regarding claim 1, DE102010046632 discloses a device for protection against entrapment for a door for a vehicle, wherein the device comprises the following features: an extrusion profile (Figures 7-9, elements 60A and 60B), [wherein the extrusion profile is extruded from an elastomer material]*, wherein the extrusion profile comprises a door leaf wall (See Figure 1 below) which, with the device in a mounted state on the door, faces an impact edge of a door leaf of the door (See Figure 9), wherein the extrusion profile further comprises a sealing wall (See Figure 1 below) which is arranged opposite with reference to the door leaf wall and an actuating plunger (See Figure 1 below) for transmitting a compression force into the extrusion profile, wherein the actuating plunger is arranged on the sealing wall and extends away from the door leaf wall along a transverse axis of the extrusion profile; and at least one switching element (See Figure 1 below) for detecting a compression of the extrusion profile, wherein the at least one switching element is arranged between the door leaf wall and the actuating plunger in the region of the actuating plunger and at least one reinforcement element, wherein the reinforcement element is integrated into the extrusion profile, wherein the reinforcement element is integrated in the actuating plunger or in a part portion of the extrusion profile adjacent to the sealing wall (See Figure 1 below).  
Examiner notes that the limitation “wherein the extrusion profile is extruded from an elastomer material” is considered to be a product-by-process limitation. Examiner notes that it has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Additionally, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985).  


    PNG
    media_image1.png
    345
    224
    media_image1.png
    Greyscale
[AltContent: textbox (Figure 1: DE102010046632, Figure 7 (Examiner Amended))][AltContent: textbox (Switching Element)][AltContent: textbox (Mounting Web)][AltContent: textbox (Door Leaf Wall)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Sealing Wall)][AltContent: textbox (Actuating Plunger)][AltContent: textbox (First Electrically Conductive Portion)][AltContent: textbox (Second Electrically Conductive Portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Reinforcement Element)][AltContent: arrow][AltContent: textbox (Sealing Element)][AltContent: textbox (Sealing Surface)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Attachment Portion)][AltContent: arrow]

Regarding claim 2, DE102010046632 discloses a mounting web (See Figure 1 above), wherein the mounting web that extends along the transverse axis of the extrusion profile, wherein the door leaf wall and the sealing wall are connected together via the mounting web, and wherein the mounting web is arranged offset with respect to the actuating plunger along an extension plane of the sealing wall (See Figure 1 above).  
Regarding claim 3, DE102010046632 discloses wherein the switching element comprises a first electrically conductive portion (See Figure 1 above) and a second electrically conductive portion (See Figure 1 above) which are separated from one another by a space which is compressible by the compression force.  
Regarding claim 4, as best understood, DE102010046632 discloses wherein the first electrically conductive portion is arranged on the sealing wall facing the door leaf wall in the region of the switching actuating plunger (See Figure 1 above) and the second electrically conductive portion is arranged between the first portion and the door leaf wall with reference to the transverse axis (See Figure 1 above), or wherein the space which is compressible by the compression force extends along the transverse axis.  
Regarding claim 5, DE102010046632 discloses where the second electrically conductive portion of the switching element is arranged on a partition wall or as a part portion of a partition wall between the sealing wall and the door leaf wall (See Figure 1 above).  
Regarding claim 6, DE102010046632 discloses where a ratio of a dimension of the actuating plunger along the transverse axis to a dimension of the first electrically conductive portion of the switching element along the transverse axis comprises a predefined value (See Figure 1 above, Examiner notes that the limitation above is extremely broad and vague, and that the “ratio” of “a dimension of the first electrically conductive portion of the switching element along the transverse axis” of DE102010046632 is considered to be “predefined”).  
Regarding claim 7, DE102010046632 discloses wherein the extrusion profile further comprises a sealing surface and a sealing element (See Figure 1 above), wherein the sealing surface and the sealing element are connected to the sealing wall and extending away from the door leaf wall, wherein the actuating plunger is arranged between the sealing surface and the sealing element (See Figure 1 above, Examiner notes that the right and left side of the extrusion profile each include a “a sealing surface and a sealing element” as shown in Figure 1 above, and the “actuating plunger” is located between the right and left “sealing surface” and “sealing element”.  
Regarding claim 8, as best understood, DE102010046632 discloses wherein the sealing surface comprises an extension plane which is parallel to an extension plane of the sealing wall, wherein a dimension of the sealing surface transversely to the transverse axis is greater than a predefined admissible offset of the door transversely to the transverse axis with reference to a reference object (See Figure 1 above, Examiner notes that the “sealing surface” is a three-dimensional object and is considered to include an “an extension plane which is parallel to an extension plane of the sealing wall”. Additionally, the limitation “a dimension of the sealing surface transversely to the transverse axis is greater than a predefined admissible offset of the door transversely to the transverse axis with reference to a reference object” is vague and indefinite, and, as best understood, the extrusion profile of DE102010046632 is considered to fully satisfy the above claim).
Regarding claim 9, DE102010046632 discloses wherein the sealing element is formed as a sealing lip, a sealing balloon, a double balloon or a double lip (See Figure 1 above).  
Regarding claim 11, DE102010046632 discloses wherein the extrusion profile comprises an attachment portion for attaching the device to the door (See Figure 1 above), wherein the attachment portion is connected to the door leaf wall and extends along the transverse axis in the direction away from the sealing wall.  
Regarding claim 12, DE102010046632 discloses a door system for a vehicle, the door system comprising: a door having at least one door leaf and a device for protection against entrapment for the door for a vehicle, wherein the device includes: an extrusion profile extruded from an elastomer material, wherein the extrusion profile comprises a door leaf wall (See Figure 1 above) which, with the device in a mounted state on the door, faces an impact edge of a door leaf of the door, a sealing wall (See Figure 1 above) which is arranged opposite with reference to the door leaf wall and an actuating plunger (See Figure 1 above) for transmitting a compression force into the extrusion profile, wherein the actuating plunger is arranged on the sealing wall and extends away from the door leaf wall along a transverse axis of the extrusion profile; at least one switching element (See Figure 1 above) for detecting a compression of the extrusion profile, wherein the at least one switching element is arranged between the door leaf wall and the actuating plunger in a region of the actuating plunger, and at least one reinforcement element (See Figure 1 above), wherein the reinforcement element is integrated into the extrusion profile, wherein the reinforcement element is integrated in the actuating plunger or in a part portion of the extrusion profile adjacent to the sealing wall (See Figure 1 above)
Regarding claim 13, DE102010046632 discloses [at least one molded part, wherein the molded part functions as a transition between a door seal of a door leaf of the door and the device]*. Examiner notes that Claim 13 is considered to be a product-by-process claim (due to the limitation “at least one molded part”). Examiner notes that it has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Additionally, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985).  


Claims 1-9 and 11-13 are rejected under 35 U.S.C. 102a1 as being anticipated by Courrian et al. (US 2011/0011004) (hereinafter Courrian).
Regarding claims 1 and 12, Courrian discloses a door system for a vehicle, the door system comprising: a door having at least one door leaf and a device for protection against entrapment for the door for a vehicle and wherein the device includes: an extrusion profile extruded from an elastomer material (paragraph [0082], “the set of seals is preferably formed from rubber, silicone or EPDM, each seal being extruded”), wherein the extrusion profile comprises a door leaf wall (Figures 1-3, area of element 26) which, with the device in a mounted state on the door, faces an impact edge of a door leaf of the door, a sealing wall (Figures 1-3, area of elements 6 and 23) which is arranged opposite with reference to the door leaf wall and an actuating plunger (Figures 1-3, considered at least element 13) for transmitting a compression force into the extrusion profile, wherein the actuating plunger is arranged on the sealing wall and extends away from the door leaf wall along a transverse axis of the extrusion profile; at least one switching element (Figures 1-3, area of element 25, see paragraphs [0083-0085], “transducer”) for detecting a compression of the extrusion profile, wherein the at least one switching element is arranged between the door leaf wall and the actuating plunger in a region of the actuating plunger, and at least one reinforcement element (Figure 1, considered middle support structure of element 1, connecting elements 9 and 26), wherein the reinforcement element is integrated into the extrusion profile, wherein the reinforcement element is integrated in the actuating plunger or in a part portion of the extrusion profile adjacent to the sealing wall (See at least Figure 3).
Regarding claim 2, Courrian discloses further comprising a mounting web (Figure 1, considered upper most connecting portion of element 1 as viewed from Figure 1) wherein the mounting web 
Regarding claim 3, Courrian discloses wherein the switching element comprises a first electrically conductive portion and a second electrically conductive portion which are separated from one another by a space which is compressible by the compression force (See at least paragraph [0086], “a transducer by covering the surface 24A of a conductive surface layer the resistivity of which varies according to the deformations of the curved wall 12 or a magnetic surface layer inducing a magnetic field variable according to the deformations of the curved wall 12, the variations in this field being read by a sensitive element disposed opposite on another face of the closed cavity 12A”).  
Regarding claim 4, Courrian discloses wherein the first electrically conductive portion is arranged on the sealing wall facing the door leaf wall in the region of the switching actuating plunger and the second electrically conductive portion is arranged between the first electrically conductive portion and the door leaf wall with reference to the transverse axis, or wherein the space which is compressible by the compression force extends along the transverse axis (See at least paragraph [0086]).
Regarding claim 5, Courrian discloses where the second electrically conductive portion of the switching element is arranged on a partition wall or as a part portion of a partition wall between the sealing wall and the door leaf wall (See at least paragraph [0086]).  
Regarding claim 6, Courrian discloses where a ratio of a dimension of the actuating plunger along the transverse axis to a dimension of the first electrically conductive portion of the switching element along the transverse axis comprises a predefined value (See Figure 1, Examiner notes that the “ratio” of the elements is considered to be “predefined”).  
Regarding claim 7, Courrian discloses wherein the extrusion profile further comprises a sealing surface (Figure 3, element 23) and a sealing element (Figure 3, element 10), wherein the sealing surface and the sealing element are connected to the sealing wall and extending away from the door leaf wall, wherein the actuating plunger is arranged between the sealing surface and the sealing element.  
Regarding claim 8, as best understood, Courrian discloses wherein the sealing surface comprises an extension plane which is parallel to an extension plane of the sealing wall, wherein a dimension of the sealing surface transversely to the transverse axis is greater than a predefined admissible offset of the door transversely to the transverse axis with reference to a reference object (See Figure 3).  
Regarding claim 9, Courrian discloses wherein the sealing element is formed as a sealing lip, a sealing balloon, a double balloon or a double lip (See Figures 1-3).  
Regarding claim 11, Courrian discloses wherein the extrusion profile comprises an attachment portion (Figure 3, element 26) for attaching the device to the door, wherein the attachment portion is connected to the door leaf wall and extends along the transverse axis in the direction away from the sealing wall.  
Regarding claim 13, Courrian discloses at least one molded part (paragraph [0082], “the set of seals is preferably formed from rubber, silicone or EPDM, each seal being extruded”), wherein the molded part functions as a transition between a door seal of a door leaf of the door and the device.  Examiner notes that all portions of the seals are “a molded part”).

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DE102010046632 in view of Suhara et al. (US 8,854,061) (hereinafter Suhara).
Regarding claims 14 and 15, DE102010046632 discloses a method for producing a device for protection against entrapment for a door for a vehicle, wherein the method comprises the following steps: providing elastomer material to form an extrusion profile, wherein the extrusion profile comprises a door leaf wall (See Figure 1 above) which, with the device in a state mounted on the door, faces an impact edge of a door leaf of the door, a sealing wall (See Figure 1 above) which is arranged opposite with reference to the door leaf wall and an actuating plunger (See Figure 1 above) for transmitting a compression force into the extrusion profile, wherein the actuating plunger is arranged on the sealing wall and extends away from the door leaf wall along a transverse axis of the extrusion profile; integrating at least one switching element (See Figure 1 above) into the extrusion profile for detecting a compression of the extrusion profile, wherein the at least one switching element is arranged between the door leaf wall and the actuating plunger in the region of the actuating plunger and cutting the extrusion profile to a desired length, wherein the switching element is cut to length with the extrusion profile, wherein the device further comprises at least one reinforcement element, wherein the reinforcement element is integrated into the extrusion profile, wherein the reinforcement element is integrated in the actuating plunger or in a part portion of the extrusion profile adjacent to the sealing wall (See Figure 1 above).
Although DE102010046632 does not explicitly disclose extruding elastomer material to form an extrusion profile, cutting the extrusion profile to a desired length, wherein the switching element is cut to length with the extrusion profile,  and wherein the step of extrusion and the step of integration are carried out jointly, wherein the switching element is extruded with the elastomer material, Suhara teaches that it is known in the art to configure a method for producing a device for protection against entrapment for a door for a vehicle, wherein the method comprises the following steps: providing elastomer material to form an extrusion profile (Figure 4, element 25, See at least column 6, lines 29-49, and column 7, lines 38-64) integrating at least one switching element (Figure 4, element 26) into the extrusion profile, and cutting the extrusion profile to a desired length, wherein the switching element is cut to length with the extrusion profile, and wherein the step of extrusion and the step of integration are carried out jointly (See at least column 6, lines 29-49, and column 7, lines 38-64).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the sensing device of DE102010046632 such that the elastomer material is extruded to form an extrusion profile, cutting the extrusion profile to a desired length, wherein the switching element is cut to length with the extrusion profile,  and wherein the step of extrusion and the step of integration are carried out jointly such that the switching element is extruded with the elastomer material, as taught by Suhara, since extrusion is a well-known and very common manufacturing technique for elastomeric sensing devices used for protection against entrapment for a door for a vehicle, and utilizing a manufacturing method of this nature would be logical and obvious for the sensing device of DE102010046632, and would function as intended for manufacturing the sensing device of DE102010046632. Additionally, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the sensing device of DE102010046632 such that the elastomer material is extruded to form an extrusion profile, cutting the extrusion profile to a desired length, wherein the switching element is cut to length with the extrusion profile,  and wherein the step of extrusion and the step of integration are carried out jointly such that the switching element is extruded with the elastomer material, since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)), and extrusion is a well-known manufacturing method selected from a finite number of identified, predictable solutions for manufacturing the sensing device of DE102010046632. 


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Courrian et al. (US 2011/0011004) (hereinafter Courrian) in view of Suhara et al. (US 8,854,061) (hereinafter Suhara)
Regarding claims 14 and 15, Courrian discloses a method for producing a device for protection against entrapment for a door for a vehicle, wherein the method comprises the following steps: providing elastomer material to form an extrusion profile (paragraph [0082], “the set of seals is preferably formed from rubber, silicone or EPDM, each seal being extruded”), wherein the extrusion profile comprises a door leaf wall which, with the device in a state mounted on the door, faces an impact edge of a door leaf of the door, a sealing wall (See Figures 1-2) which is arranged opposite with reference to the door leaf wall and an actuating plunger  (Figures 1-3, considered at least element 13)  for transmitting a compression force into the extrusion profile, wherein the actuating plunger is arranged on the sealing wall and extends away from the door leaf wall along a transverse axis of the extrusion profile; integrating at least one switching element (Figures 1-3, area of element 25, see paragraphs [0083-0085], “transducer”) into the extrusion profile for detecting a compression of the extrusion profile, wherein the at least one switching element is arranged between the door leaf wall and the actuating plunger in the region of the actuating plunger and cutting the extrusion profile to a desired length, wherein the device further comprises at least one reinforcement element (Figure 1, considered middle support structure of element 1, connecting elements 9 and 26), wherein the reinforcement element is integrated into the extrusion profile, wherein the reinforcement element is integrated in the actuating plunger or in a part portion of the extrusion profile adjacent to the sealing wall (See Figures 1-3).
Although Courrian does not explicitly disclose cutting the extrusion profile to a desired length, wherein the switching element is cut to length with the extrusion profile,  and wherein the step of extrusion and the step of integration are carried out jointly, wherein the switching element is extruded with the elastomer material, Suhara teaches that it is known in the art to configure a method for producing a device for protection against entrapment for a door for a vehicle, wherein the method comprises the following steps: providing elastomer material to form an extrusion profile (Figure 4, element 25, See at least column 6, lines 29-49, and column 7, lines 38-64) integrating at least one switching element (Figure 4, element 26) into the extrusion profile, and cutting the extrusion profile to a desired length, wherein the switching element is cut to length with the extrusion profile, and wherein the step of extrusion and the step of integration are carried out jointly (See at least column 6, lines 29-49, and column 7, lines 38-64).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the sensing device of Courrian such that the elastomer material is extruded to form an extrusion profile, cutting the extrusion profile to a desired length, wherein the switching element is cut to length with the extrusion profile,  and wherein the step of extrusion and the step of integration are carried out jointly such that the switching element is extruded with the elastomer material, as taught by Suhara, since extrusion is a well-known and very common manufacturing technique for elastomeric sensing devices used for protection against entrapment for a door for a vehicle, and utilizing a manufacturing method of this nature would be logical and obvious for the sensing device of Courrian, and would function as intended for manufacturing the sensing device of Courrian. Additionally, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the sensing device of Courrian such that the elastomer material is extruded to form an extrusion profile, cutting the extrusion profile to a desired length, wherein the switching element is cut to length with the extrusion profile,  and wherein the step of extrusion and the step of integration are carried out jointly such that the switching element is extruded with the elastomer material, since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)), and extrusion is a well-known manufacturing method selected from a finite number of identified, predictable solutions for manufacturing the sensing device of Courrian. 

Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive.
Regarding the argument “As claim 10 was not subject to rejection under the cited prior art, it is believed the rejections of the independent claims are rendered moot in view of the amendment incorporating that subject matter”. Examiner disagrees, and notes that claim 10 was objected to as being in improper form, and was not further treated on the merits (See non-final rejection filed 6/20/2022). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634